Citation Nr: 0409009	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-20 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals, left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served in the Navy Reserves from April 1980 to 
January 1984, and the Army National Guard from June 1990 to 
January 1999, with periods of active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for residuals, 
left inguinal hernia repair.  

Before proceeding to the body of the remand, the Board 
addresses an issue that arose during its review of the claims 
file.  A December 2002 rating decision denied service 
connection for undiagnosed illnesses, including depression, 
tension headaches, fatigue, sleep disturbance, 
neuropsychological symptoms, gastrointestinal bleeding, as 
well as other claims.  A February 2003 rating decision denied 
service connection for hepatitis C.  The record indicates 
that the veteran may have been deployed at or around this 
time.  The Board draws the RO's attention to these 
circumstances.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  There is no indication in the file that the RO 
has satisfied these duties to the veteran.  Therefore, the RO 
shall inform the veteran of his rights under the VCAA.

The record indicates that there is a question concerning the 
veteran's active duty status and service surrounding the time 
of his hernia repair and subsequent treatment.  The veteran 
reported that he incurred the injury while in Panama in 1993.  
The RO should verify the nature of the veteran's service 
regarding the pending claim.  

The RO should ask the veteran to identify any recent medical 
treatment, the name and address of the treating facility, and 
assist the veteran in obtaining any records.  The RO should 
also confirm that it has the veteran's complete service 
medical records.  Furthermore, if documentation confirms 
active service in Panama, as contended, the veteran should be 
afforded a VA examination to address the current status and 
the etiology of his claimed injury.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
ensure compliance with VCAA.  

2.  The RO should verify the veteran's 
periods of active duty for training and 
inactive duty training while serving in 
the Army National Guard, including 
whether the veteran served in Panama.

3.  The RO should ensure that it has 
the veteran's complete service medical 
records.  If any service medical 
records are unobtainable, it should be 
so noted in the record.

4.  The RO should contact the veteran 
to obtain the name and address of any 
recent treating facility and dates of 
treatment for the injury claimed.  The 
RO should then attempt to obtain the 
treatment records.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

5.  If warranted, following development 
of the veteran's service dates, the 
veteran should be scheduled for a VA 
medical examination for the purpose of 
clarifying any current disability and 
determining the etiology of such 
injury.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that a current injury, if 
present, is etiologically related to 
the in-service injury described by the 
veteran.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

6.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals, left 
inguinal hernia repair.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




